DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of, Group I, claims 1-18 in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature is not taught by Li (US 2019/0198490).  
Applicant’s arguments with respect to the Li (US 2019/0198490) reference are persuasive. However, upon further consideration, the special technical feature shared by the inventions of groups I, II, and III, is known in the art in view of Lee (US 2018/0110122), as explained in detail below in reference to claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 18 recites the limitations "the first binding cushion" in line 4 and “the second binding cushion” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122).
In reference to claim 1, Lee (US 2018/0110122), hereafter “Lee,” discloses a display substrate, with reference to Figure 10, comprising:
a flexible substrate 100, paragraph 63; 
a plurality of signal lines M3, 310 located at one side of the substrate;
a plurality of electrodes, M1, located at one side of the signal lines toward the flexible substrate, wherein an orthographic projection of each of the plating electrodes on the flexible substrate overlaps with a part of orthographic projection of a corresponding signal line on the flexible substrate and the plating electrodes are electrically connected to the corresponding signal line at an overlapping position respectively, paragraph 111; 

 a plurality of binding electrodes M2, 410 located at one side of the flexible substrate away from the signal lines, wherein an orthographic projection of the binding electrodes on the flexible substrate overlaps with the orthographic projection of the first through hole on the flexible substrate, and the binding electrodes are electrically connected to a corresponding plating electrode through a conductive material in a corresponding first through hole respectively, paragraph 109.
Regarding the electrodes being ‘plating electrodes,’ plating is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the metal layer M1 of Lee is capable of having the conductive material in the through holes formed by plating.
In reference to claim 2, Lee discloses the signal lines comprise a plurality of gate lines GW2; and the plating electrodes comprise a plurality of gate line plating electrodes in one-to-one correspondence to the gate lines, wherein the gate line plating electrodes correspond to ends of corresponding gate lines, the plurality of gate line plating electrodes are arranged in sequence in a first direction which is parallel with a surface where the gate lines are located and perpendicular to an extension direction of the gate lines, Figure 1A, and paragraphs 99 and 105 ; .

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122) in view of Kwon et al. (US 2019/0131377).
In reference to claim 4, Lee does not disclose the signal lines further comprise a plurality of data lines located at one side of the gate lines away from the flexible substrate; and the plating electrodes further comprise a plurality of data line plating electrodes in one-to-one correspondence to the data lines, wherein the data line plating electrodes correspond to ends of corresponding data lines, the plurality of data line plating electrodes are arranged in sequence in a second direction which is parallel with a surface where the data lines are located and perpendicular to an extension direction of the data lines.
Kwon et al. (US 2019/0131377), hereafter “Kwon,” discloses a display device including teaching signal lines further comprise a plurality of data lines, DL in Figure 1, located at one side of the gate lines GL away from the flexible substrate; and the plating electrodes further comprise a plurality of data line plating electrodes 631 in one-to-one correspondence to the data lines, wherein the data line plating electrodes correspond to ends of corresponding data lines, the plurality of data line plating electrodes are arranged in sequence in a second direction which is parallel with a surface where the data lines are located and perpendicular to an extension direction of the data lines, paragraphs 38 and 41.

One would have been motivated to do so in order to connect the data lines to an external circuit on a side opposite to an encapsulation, paragraph 41 and Figure 2, see also paragraph 112 of Lee.
In reference to claim 16, Lee does not disclose a buffer layer is formed between the flexible substrate and the plurality of plating electrodes, and the first through holes further penetrate the buffer layer.
Kwon teaches a buffer layer, 110 in Figure 2 is formed between layer 700 and the plurality of plating electrodes 630, and the first through holes 111 further penetrate the buffer layer, paragraph 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a buffer layer to be formed between the flexible substrate and the plurality of plating electrodes, and the first through holes further penetrate the buffer layer. One would have been motivated to do so in order to provide a buffer layer to enhance a water vapor transmission rate, paragraph 100.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122) in view of Kwon et al. (US 2019/0131377) as applied to claim 4 above and further in view of Lee et al. (US 2018/0197885).
In reference to claim 5, Kwon discloses the gate line plating electrodes 630 and the data line plating electrodes 631 are located on a same layer, paragraphs 43 and 44; 
Lee in view of Kwon is silent regarding the display substrate further comprising data line connecting electrodes located between a layer where the data lines are located and a layer where the data line plating electrodes are located; and the data lines are electrically connected to the data line plating electrodes through the data line connecting electrodes.
Lee et al. (US 2018/0197885), hereafter “Lee et al.” discloses a display device including teaching data line connecting electrodes, 651 in Figure 6E, located between a layer where the data lines 670 are located and a layer where the data line plating electrodes 631 are located; and the data lines are electrically connected to the data line plating electrodes through the data line connecting electrodes, paragraph 75. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display substrate to further comprise data line connecting electrodes located between a layer where the data lines are located and a layer where the data line plating electrodes are located; and the data lines to be electrically connected to the data line plating electrodes through the data line connecting electrodes.
One would have been motivated to do so in order to make electrical connections between the device and external circuitry. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122) in view of Lee (US 2018/0006058).
In reference to claim 18, Lee does not disclose a plurality of micro light emitting diodes, the micro light emitting diodes respectively comprise a first electrode and a second electrode; and the first electrode of the micro light emitting diode is bound to the first binding cushion and the second electrode is bound to the second binding cushion.
Lee (US 2018/0006058) discloses a display device including teaching a plurality of micro light emitting diodes, 29f in Figure 3, the micro light emitting diodes respectively comprise a first electrode 292 and a second electrode 293; and the first electrode of the micro light emitting diode is bound to the first binding cushion 27a and the second electrode is bound to the second binding cushion 27b, paragraph 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display to comprise a plurality of micro light emitting diodes, the micro light emitting diodes respectively comprise a first electrode and a second electrode; and the first electrode of the micro light emitting diode is bound to the first binding cushion and the second electrode is bound to the second binding cushion.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one light emitting element for another, paragraph 32 of Lee (US 2018/0006058).



Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising first data line connecting electrodes, and second data line connecting electrodes located at one side of the first data line connecting electrodes toward the data lines; in combination with the other recited limitations in the respective base claims.
Claims 8-14 depend on claim 7 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897